Case 1:21-mj-00466-RMM Document5 Filed 06/15/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

eo } Case: 1:21-mj-00466
John Hubert Getsinger Jr. ) Assigned To : Meriweather, Robin M.
) Assign. Date : 6/8/2021
Description: Complaint w/ Arrest Warrant
Defendant -
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) John Hubert Gets inger Ir -
who is accused of an offense or violation based on the following document filed with the court:

 

 

Indictment © Superseding Indictment 1 Information © Superseding Information [% Complaint
Probation Violation Petition © Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Entering and Remaining in a Restricted Building

18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building
40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct and Parading, Demonstrating, or Picketing in a
Capitol Building

40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capito Building

 

 

2021.06.09
Date: 06/09/2021 _ — 18:55:38 -04'00'
fuahine officer's signature
City and state; | Washington, D.C. _ ___ Robin M. Meriweather, U.S. Magistrate Judge

 

 

Printed name and title

 

Return

 

This warrant was received on (date) June 2 302), and the person was arrested on (date) ) one ‘Ss TON
at (city and state) ido Nana, * » aC

Date: June |S BO Ga Joke >
1S.

“Arresting officer's signature

>

a 2 . Ve eT,

> Printed name and title

 

 

 

 
